Nichols, Justice,
dissenting. I dissent from the judgment of reversal in this case because from the evidence adduced it is apparent that the Georgia Department of Transportation was in this case singling out this defendant and requiring him to vacate an admitted encroachment while permitting adjoining landowners to continue encroaching upon the same right-of-way. Such conduct constitutes a denial of equal protection of the law by applying the law differently to different persons under the same or similar circumstances. See Buchanan v. State, 215 Ga. 791, 792 (113 SE2d 609), and citations.